             Case 1:19-cv-04058-AT Document 4 Filed 05/06/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
                                                                         :
MILBERG LLP,                                                             :
                                                                         :
                                    Petitioner,                          :
                                                                         :
                           v.                                            :   Case No.: 19-cv-04058
                                                                         :
HWB ALEXANDRA STRATEGIES PORTFOLIO;                                      :
HWB DACHFONDS – VENIVIDIVICI;                                            :
HWB GOLD & SILBER PLUS;                                                  :
HWB PORTFOLIO PLUS;                                                      :
HWB RENTEN PORTFOLIO PLUS;                                               :
HWB VICTORIA STRATEGIES PORTFOLIO;                                       :
DRAWRAH LIMITED;                                                         :
NW GLOBAL STRATEGY;                                                      :
U.V.A. VADUZ;                                                            :
VICTORIA STRATEGIES PORTFOLIO LTD.,                                      :
KLAUS BOHRER; and                                                        :
UTE KANTNER;                                                             :
                                                                         :
                                    Respondents.                         :
                                                                         :
------------------------------------------------------------------------X

       DECLARATION OF WILLIAM F. DAHILL IN SUPPORT OF MILBERG’S
     PETITION AND MOTION TO VACATE THE FINAL ARBITRATION AWARD

        I, WILLIAM F. DAHILL, hereby declare:

        1.       I am a partner with the law firm Wollmuth Maher & Deutsch LLP, counsel for

Petitioner, Milberg, LLP (“Milberg”) in this action. I am familiar with the facts set forth herein

on the basis of my personal knowledge and review of documents in the possession of my firm.

        2.       I submit this declaration in support of Milberg’s Petition and Motion to Vacate

the Final Arbitration Award.
             Case 1:19-cv-04058-AT Document 4 Filed 05/06/19 Page 2 of 3



       3.      Annexed hereto as Exhibit 1 is a true and correct copy of the Final Arbitration

Award in the Matter of the Arbitration between Milberg LLP v. HWB Alexandra Strategies

Portfolio, et al, Case No. 01-17-0004-6221 (the “Arbitration”), dated February 4, 2019.

       4.      Annexed hereto as Exhibit 2 is a true and correct copy of Milberg’s Statement of

Claim in the Arbitration, dated August 3, 2017.

       5.      Annexed hereto as Exhibit 3 is a true and correct copy of the sworn written direct

testimony of Michael Spencer, dated July 20, 2018.

       6.      Annexed hereto as Exhibit 4 is a true and correct copy of Claimant’s Exhibit 43

in the Arbitration.

       7.      Annexed hereto as Exhibit 5 is a true and correct copy of Claimant’s Exhibit 49

in the Arbitration.

       8.      Annexed hereto as Exhibit 6 is a true and correct copy of Claimant’s Exhibit 143

in the Arbitration.

       9.      Annexed hereto as Exhibit 7 is a true and correct copy of Claimant’s Exhibit 201

in the Arbitration.

       10.     Annexed hereto as Exhibit 8 is a true and correct copy of Claimant’s Exhibit 382

in the Arbitration.

       11.     Annexed hereto as Exhibit 9 is a true and correct copy of Claimant’s Exhibit 393

in the Arbitration.

       12.     Annexed hereto as Exhibit 10 is a true and correct copy of Claimant’s Exhibit

375 in the Arbitration.

       13.     Annexed hereto as Exhibit 11 is a true and correct copy of Respondents’

documents requests, dated February 13, 2018.



                                                  2
             Case 1:19-cv-04058-AT Document 4 Filed 05/06/19 Page 3 of 3



       14.     Annexed hereto as Exhibit 12 is a true and correct copy of a letter dated May 16,

2018 from Respondents’ counsel to Petitioner’s counsel.

       15.     Annexed hereto as Exhibit 13 is a true and correct copy of a letter dated July 6,

2018 from Respondents’ counsel to the Arbitration Panel.

       16.     Annexed hereto as Exhibit 14 is a true and correct copy of the Arbitration Panel’s

Order No. 8, excluding certain time records from being introduced into evidence and used in

testimony.

       17.     Annexed hereto as Exhibit 15 is a true and correct copy of Claimant’s Exhibit

312 in the Arbitration.

       18.     Annexed hereto as Exhibit 16 is a true and correct copy of Claimant’s Exhibit

346 in the Arbitration.

       19.     Annexed hereto as Exhibit 17 is a true and correct copy of Claimant’s and

Counterclaim-Respondents’ Pre-Hearing Brief in the Arbitration.

       I declare under penalty of perjury under the laws of the United States of America and the

State of New York that the foregoing is true and correct.

Dated: New York, New York
       May 6, 2019

                                             By:     /s/ William F. Dahill
                                                     William F. Dahill




                                                3
